Title: From Thomas Jefferson to Andrew Ellicott, 15 January 1793
From: Jefferson, Thomas
To: Ellicott, Andrew



Dear Sir
Philadelphia Jan. 15. 1793.

I have duly recieved your favor of the 9th. The President thinking it would be better that the outlines at least of the city, and perhaps of George-town should be laid down in the plat of the territory, I have sent it back to the Commissioners from whom it came, that you may do this. Suppose you were to consult them on the propriety of adding to the Eastern branch, the words ‘or [Anna] kostia.’ This would probably revive the antient Indian name instead of the modern one. I am extremely sorry to learn that there has arisen any dissatisfaction between the Commissioners and yourself. I am sure it is without a fault on either side, such is my confidence in both parties. The work you are employed in must be slow from it’s nature: and it is not wonderful if the Commissioners should think it too much so. However I hope you will change your mind about bringing it before the public. This cannot be done without injuring the expectations built on the city, nor can it be necessary in a case unknown beyond the circle of George-town. Within that circle, verbal explanations will certainly answer equally well as a justification to you. Indeed I hope nothing will take place to render your future services there unobtaineable with the Commissioners, and that you will suspend any resolution you may have taken on this subject.—I thank you for your almanac. But why have you adopted the name of Georgium sidus, which no nation but the English took up, while justice and all other nations gave it that of Herschel? I have oftened wished we could have published in America an Almanac, which without going beyond the purchase of the people in general, might answer some of the purposes of those a little above them in information. The declination and right ascension of the sun, the equation of time, places of those of the remarkeable stars which are above our horizon in the night, and some other little matter might be substituted in place of the weather, and other useless articles without increasing the bulk or price of the Almanac. I know nobody but yourself from whom we could hope such a thing. What say you to it? I am with great esteem Dear Sir Your very humble servt

Th: Jefferson

